DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The Abstract is objected to because it includes more than 150 words. Appropriate correction is required.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Regarding Claim 1, the phrase “a light_emitting unit” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “unit” is a generic place holder that is coupled with the functional language where the claim recites “emitting irradiation light.” Furthermore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Thus the claim limitation meets all the requirements of the three-prong test as stated above.
Here, according to the specification of the instant application, “a light_emitting unit” can be “an LED chip formed of a light-emitting element such as an LED (light-emitting diode)” or “a bare chip formed of a light-emitting element not sealed with a sealing resin.” (see Specification, [0036]).
Regarding Claim 1, the phrase “a light_receiving unit” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “unit” is a generic place holder that is coupled with the functional language where the claim recites “receiving reflected light.” Furthermore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Thus the claim limitation meets all the requirements of the three-prong test as stated above.
Here, according to paragraphs [0038]-[0039] of the specification of the instant application, “a light_receiving unit” can be “a PD (photodiode).”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tanaka (US 2017/0224218 A1).
Regarding Claim 1, Tanaka discloses A biological information measuring device (Abstract wherein “A biological information detecting device” is disclosed) comprising: 
a light-emitting unit emitting irradiation light irradiating a living body ([0083] “a light emitting element such as LED”; Fig 10, #150, [0120], light emitting unit that irradiates light; [0063] wherein the device can be mounted on a portion of the body like an arm, a finger, etc.”; [0041] “the sensor unit may include a light emitting unit emitting light to the test body); 
a light-receiving unit receiving reflected light of the irradiation light reflected off the living body ([0083] “a receiving element such as a photodiode”; Fig. 10, #140, [0119], “light receiving unit”; [0041] “a light receiving unit receiving light from the test body”); 
a passage part where the irradiation light and the reflected light pass (Fig. 10, #32 & #30 can be interpreted as the passage part; [0096] wherein #30 is a light transmitting portion; It is notable that figures share same numbers for the similar parts); and 
a back lid having a contact surface which surrounds the passage part (Fig. 10, wherein a back lid may include #20, #304, and parts of the case that are in contact with the passage parts [#32 and 30], 
the passage part (see above regarding the passage part) has 
an outer surface part coming into contact with the living body ([0019] “convex portion 40 is formed on the surface of the light transmitting portion 30 on the test body side; [0067] “a pressing force imparted to a test body by a convex portion 40 of a light transmitting portion 30”; [0132] “the surface of the light transmitting portion 30 in contact with the skin), and 
an inner surface part in a front-back relationship with the outer surface part (the top of the cross-hatched section in Fig. 10 can be interpreted as an inner surface part in a front-back relationship with the outer surface part), 
the outer surface part has a convex surface protruding from the contact surface and along a first direction from the light-emitting unit toward the passage part and coming into contact with the living body ([0019] “convex portion 40 is formed on the surface of the light transmitting portion 30 on the test body side; [0067] “a pressing force imparted to a test body by a convex portion 40 of a light transmitting portion 30”; Also Fig. 10 shows that the convex surface 40 protruding from the contact surface and along a first direction [DR2] from the light-emitting unit [#150, #152] toward the passage part [#32, #30]; see also [0132] wherein “the surface of the light transmitting portion 30 in contact with the skin), and 

For the purpose of the examination, the first direction is interpreted as the direction showed by the arrow 24 in figures 4 and 5 of the Specification of the instant application (see also Specification of the instant application, paragraphs [0045]-[0046]).
Regarding Claim 2, Tanaka further discloses wherein at least a part of the light-emitting unit protrudes from the contact surface and along the first direction (Fig. 10, wherein at least a part of the light emitting unit [#150 and #152] protrudes from the contact surface line [for instance #52] and along the first direction DR2).
Regarding Claim 4, Tanaka further discloses wherein the bottom surface has a lens ([0132] and Fig. 10, wherein a concave shaped light transmitting portion #30 can be made of glass that can be interpreted to be a lens).
Regarding Claim 5, Tanaka further discloses wherein the back lid has a light-shielding part where light does not pass (Fig. 10, [0140] wherein a portion #60 “is formed by molding the surface of the light blocking portion 20. So, the portion #60 can be interpreted as a light shielding part of the back lid), and the light-shielding part is provided between the contact surface and an apex of the convex surface, as viewed along a cross section taken from the second direction (Fig. 10, wherein the light-shielding part #60 is provided between a part of the contact surface 20 and the apex #40).
For the purpose of the examination, the second direction in interpreted as direction 25 which is a direction orthogonal to the first direction 24 showed by the arrows in figures 4 and 5 of the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as obvious over Tanaka (US 2017/0224218 A1) in view of Ness (US 2016/0061726 A1).
Regarding Claim 3, Tanaka discloses all the elements of the claim as applied to Claim 1 including an apex of the convex surface, a light-emitting unit, and a light-receiving unit. However. Tanaka is silent as to wherein an apex of the convex surface coincides with a middle point of a straight line connecting a center of the light-emitting unit and a center of the light-receiving unit, as viewed in a plan view taken from the first direction.
Ness teaches wherein an apex of the convex surface coincides with a middle point of a straight line connecting a center of the light-emitting unit and a center of the light-receiving unit, as viewed in a plan view taken from the first direction (Fig. 3A, wherein a similar plan view shows that the sensors’ windows [114a and 114b] are positioned at an equal radius in the circle shaped surface; Fig. 3C, wherein the bottom surface is a convex shaped surface and sensors are illustrated from another view showing the equal radius from the center; Fig. 3E, wherein the paths from a light emitter and a light detector is shown; [0077] wherein “the sensor windows 114a, 114b can be disposed within circular apertures 
In light of KSR, “combining prior art elements according to known methods to yield predictable results” would render the combination obvious. Here, Tanaka discloses a portable/wearable device for measuring biological signals using optical transmitters and detectors. In a similar field of endeavor, Ness teaches a similar portable device including light emitters and detectors that “can be adapted to obtain physiological data from a biological subject.” (see Ness, Abstract and [0005]). Tanaka discloses all the elements of Claim 1, and Ness discloses positioning of the light emitter and the light detector which can be used to modify Tanaka to place the sensors (emitter and detector) at an equal distance from the center line of the apex as taught by Ness. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tanaka’s disclosure regarding a wearable optical sensor system including a light transmitter and receiver (sensors) with Ness’s teachings to position those sensors at a middle point of a straight line connecting a center of the light-emitting unit and a center of the light-receiving unit which would enable the system to collect the light reflection in response to the illumination of a targeted body region to obtain biological information of interest such as the heart rate. Furthermore, due to specific characteristics of various types of light emitting and detecting sensors, Ness’s disclosed structure of sensors may result in a better overlap between the beam spread of the light emitting unit and the observation window of the detecting unit.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Turgeon (US 20180156660 A1) discloses a wearable including a physiological metric sensor with a light emitter and a light detector. Hong (US 20140275852 A1) discloses a wearable heart rate monitor including a photoplethysmography (PPG) sensor. Matsuo (US 20160331252 A1) discloses a light .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 9:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.P./Examiner, Art Unit 3793            
                                                                                                                                                                                            /Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793